EXHIBIT 10.1 EXECUTION COPY SECURITY AGREEMENT This SECURITY AGREEMENT (this “Agreement”) is made and entered into as of August 20, 2008, by and between ESPRE SOLUTIONS, INC., a Nevada corporation (“Grantor”), and DALCOR INC., a company organized under the laws of Panama (“Secured Party”). WHEREAS, pursuant to that certain Convertible Secured Promissory Note and Loan Agreement, dated as of the date hereof, issued by Grantor in favor of Secured Party, the other Persons from time to time signatory thereto as Company, and the other Persons from time to time signatory thereto as Holder (as amended, restated, supplemented or otherwise modified from time to time, the “Note”), the Secured Party has agreed to make loans to Grantor; and WHEREAS, in connection with the Note, Secured Party requires that Grantor execute and deliver to the Secured Party this Agreement; and WHEREAS, the Grantor wishes to grant a security interest in favor of the Secured Party as herein provided. NOW, THEREFORE, in consideration of the premises, the mutual covenants herein contained and for other good and valuable consideration, the receipt, sufficiency and adequacy of which are hereby acknowledged, the parties hereto agree as follows: 1.Definitions. Unless otherwise defined herein, all terms defined in the Uniform Commercial Code of the State and used herein shall have the same definitions herein as specified therein.However, if a term is defined in Article 9 of the Uniform Commercial Code of the State differently than in another Article of the Uniform Commercial Code of the State, the term has the meaning specified in Article 9.All capitalized terms used but not defined herein shall have the meanings provided in the Note.Further, in this Agreement, the following terms shall have the following meanings: “Copyright License” means any and all rights now owned or hereafter acquired by Grantor under any written agreement granting any right to use any Copyright or Copyright registration. “Copyrights” means all of the following now owned or hereafter adopted or acquired by such Grantor: (a) all copyrights and general intangibles of like nature (whether registered or unregistered), all registrations and recordings thereof, and all applications in connection therewith, including all registrations, recordings and applications in the United States Copyright Office or in any similar office or agency of the United States, any state or territory thereof, or any other country or any political subdivision thereof, and (b) all reissues, extensions or renewals thereof. “Event of Default” means:(a) occurrence of an Event of Default (as defined in the Note) or (b) the failure of the Grantor to (i) pay or perform any of the Obligations as and when due to be paid or performed under the terms of the Note or (ii) comply with any of the provisions of, or the incorrectness of any representation or warranty contained in, this Agreement. “Intellectual Property” means any and all domain names, Patents, Patent Licenses, Copyrights, Copyright Licenses, Trademarks, and Trademark Licenses. “License” means any Copyright License, Patent License, Trademark License or other license of rights or interests now held or hereafter acquired by any Grantor. “Obligations” means all of the indebtedness, obligations and liabilities of the Grantor to the Secured Party, individually or collectively, whether direct or indirect, joint or several, absolute or contingent, due or to become due, now existing or hereafter arising under or in respect of the Note or other instruments or agreements executed and delivered pursuant thereto or in connection therewith or this Agreement. “Patent License” means rights under any written agreement now owned or hereafter acquired by any Grantor granting any right with respect to any invention on which a Patent is in existence. “Patents” means, as to any Person, all of the following in which such Person now holds or hereafter acquires any interest: (a) all letters patent of the United States or any other country, all registrations and recordings thereof, and all applications for letters patent of the United States or of any other country, including registrations, recordings and applications in the United States Patent and Trademark Office or in any similar office or agency of the United States, any State or any other country, and (b) all reissues, continuations, continuations-in-part or extensions thereof. “State” means the State of New York, the State of Nevada or any other applicable jurisdiction. “Trademark License” means rights under any written agreement now owned or hereafter acquired by any Grantor granting any right to use any Trademark. “Trademarks” means, as to any Person, all of the following now owned or hereafter adopted or acquired by such Person: (a) all trademarks, trade names, corporate names, business names, trade styles, service marks, logos, other source or business identifiers, prints and labels on which any of the foregoing have appeared or appear, designs and general intangibles of like nature (whether registered or unregistered), all registrations and recordings thereof, and all applications in connection therewith, including registrations, recordings and applications in the United States Patent and Trademark Office or in any similar office or agency of the United States, any state or territory thereof, or any other country or any political subdivision thereof, (b) all reissues, extensions or renewals thereof, and (c) all goodwill associated with or symbolized by any of the foregoing. 2.
